DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/15/2022 has been entered.
 Response to Arguments
Applicant's arguments filed 6/16/2022 have been fully considered but they are not persuasive. 
Applicant argues Knodt et al do not disclose acquire a physical position of the user equipment when acquiring the environment data. The Examiner disagrees.
Knodt et al teach, see e.g. paragraph 74, “As another example, a current distance between the mobile device 102 and the one or more objects in the field of view of the camera 122 may be determined using a GPS component in mobile device 102 and a known location of the one or more objects. In this example, the GPS coordinates of the mobile device 102 may be compared to the GPS coordinates of the one or more objects to determine the current distance between the mobile device 102 and the one or more objects in the field of view of the camera 122.” This teaching corresponds to the claimed acquire a physical position of the user equipment when acquiring the environment data.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6, 15, 18-20, 22 -24 are rejected under 35 U.S.C. 102(a)(2) as being described by Knodt et al (US 20160259992). 
For claim 1, Knodt et al teach an information processing apparatus, comprising:
processing circuitry configured (e.g. paragraph 5, “one or more processors”) to: 
5recognize scenario environment data associated with a same scenario from environment data acquired by one or more user equipments (e.g. paragraph 81: “…camera settings value used to acquire the reference image are also used to acquire subsequent images”); 
acquire a time of acquiring the environment data (paragraph 77 “…Metadata is also generated for the second image and may specify, for example, camera parameter values used to acquire the second image, and a timestamp…”); 
acquire a physical  position of the user equipment when acquiring the environment data (paragraph74, GPS coordinate of the mobile device);
compare the environment data acquired with reference data (e.g. paragraph 75: “compare the current distance between the mobile device 102 and the one or more objects, as determined in step 208, to the distance at which the reference image was acquired”); 
determine, based on the comparison, an adjustment for an acquisition manner of the environment data to acquire other scenario environment data associated with the same scenario 10from the one or more user equipments (e.g. paragraph 82: “mobile device 102 is configured to automatically change one or more camera settings to account for differences…The particular camera settings used to correct for differences in the way that images are acquired may vary from image to image, or may be the same for a set of subsequent image…”, also see paragraph 76: “In this example, the current distance has changed from 9.5 ft to 8.2ft as the user moved and/or reoriented the mobile device 102, to be closer to the 8.0 ft at which the reference image was acquired”); and 
perform control to notify indication information related to the adjustment to the one or more user equipments (e.g. paragraph 82: “Alternately, a user may be notified that camera settings have been changed and optionally may be given a choice to accept or deny the change in camera settings, e.g., via graphical user interface objects displayed on camera 122”).
	Claim 18 is rejected for the same reasons as discussed in claim 1 above.
	For claim 19, Knodt et al teach an electronic device for user equipment side, comprising: 
15processing circuitry (e.g. paragraph 5, “one or more processors”)  configured to perform control to 
acquire environment data (e.g. paragraph 81: “…camera settings value used to acquire the reference image are also used to acquire subsequent images”); acquire a time of acquiring the environment data (paragraph 77 “…Metadata is also generated for the second image and may specify, for example, camera parameter values used to acquire the second image, and a timestamp…”); acquire a position of the user equipment when acquiring the environment data (paragraph 83 also disclose “ For example, a user may select an icon on display 120 that corresponds to the image acquisition application 128 to invoke the image acquisition application 128 and the user is then queried for an image to be used as a reference image. The user may then select an image to be used as the reference image, or specify a location, e.g., a path, of an image to be used as the reference image.”);
transmit the acquired environment data to a control node (e.g. paragraph 81: “Camera settings used to acquire an image may be stored in the metadata for the acquire image, for example, in metadata 148, 174, and retrieved and used for subsequent images”, paragraph 78, “The reference image may be retrieved in response to a user invoking the image acquisition application 128 and specifying an image to be used as the reference image”.), wherein the environment data may be recognized by the control node as being associated with a same scenario (e.g. paragraph 81: “Camera settings used to acquire an image may be stored in the metadata for the acquire image, for example, in metadata 148, 174, and retrieved and used for subsequent images”); and 
receive, from the control node (e.g. paragraph 78, “The reference image may be retrieved in response to a user invoking the image acquisition application 128 and specifying an image to be used as the reference image”, image acquisition application 128 is within application 126), indication information related to an adjustment of an 20acquisition manner of the environment data to acquire other environment data associated with the same scenario (e.g. paragraph 81: “The first set of camera settings are retrieved from the metadata 148, 174 for the reference image and used to acquire subsequent image. According to one embodiment, the current distance at which the second image was acquired is determined and may be stored in association with the second image, for example, in the metadata for the second image”, or paragraphs 76, 82: “…The particular camera settings to be changed may be specified by an administrator, for example during configuration of camera 122 or via image acquisition application 128, or may be specified by an end user of mobile device 102”), 
wherein the adjustment being determined based on a comparison of the environment data with reference data (e.g. paragraph 82: “mobile device 102 is configured to automatically change one or more camera settings to account for differences…The particular camera settings used to correct for differences in the way that images are acquired may vary from image to image, or may be the same for a set of subsequent image…”, also see paragraph 76: “In this example, the current distance has changed from 9.5 ft to 8.2ft as the user moved and/or reoriented the mobile device 102, to be closer to the 8.0 ft at which the reference image was acquired”). 
Claim 24 is rejected for the same reasons as discussed in claim 19 above. 
For claim 2, Knodt et al teach the environment 15data comprises one or more of image data (e.g. paragraph 81: “camera setting values used to acquire the reference image are also used acquire subsequent images…such as zoom, focus, aperture, exposure time, orientation, etc…”), sound data, video data, smell data, pressure data, magnetic field data, tactile data.
For claim 3, Knodt et al teach wherein the reference data comprises historical data stored in advance ( e.g. paragraph 81: “…camera settings value used to acquire the reference image are also used to acquire subsequent images”) and/or environment data acquired by another 20user equipment different from the one or more user equipments.
For claim 4, Knodt et al teach the information processing apparatus according to claim 1, wherein the adjustment comprises: changing a position, an angle and/or a parameter setting (e.g. camera setting value) of the one or more user equipments acquiring the environment data.
For claim 5, Knodt et al teach wherein the adjustment comprises: changing a data acquisition parameter for acquiring the environment data (e.g. camera setting value).
For claim 6, Knodt et al teach wherein the -24-Attorney Docket No. 10705US02CON determination of the adjustment comprises: determining a data acquisition parameter corresponding to environment data obtaining a high appraisal as a target parameter, based on user appraisals obtained by previous environment data (e.g. paragraph 81: “…camera settings value used to acquire the reference image are also used to acquire subsequent images”).
For claim 20, Knodt et al teach wherein the processing circuitry is further configured to perform control to present the indication information (e.g. paragraph 82: “Alternatively, a user may be notified that camera settings have been changed and optionally may be given a choice to accept or deny the change in camera settings, e.g. via graphical user interface objects displayed on camera 122.”). 
For claim 15, Knodt et alt each wherein the processing circuitry is further configured to perform control to receiv e environment data collaboratively transmitted by two or more user equipments, in the collaborative transmission, one user equipment forwarding environment data received from another user equipment using a proximity-based service communication (e.g. figure 1, paragraph 80, “image data…and optionally the current distance, may be stored locally on mobile device…or may be transmitted by mobile device 102 for storage and/or processing on one or more application server 104…client device 110…”, paragraph 53, network 112 can be Local area networks). 
For claim 22, Knodt et alt each wherein the processing circuitry is further configured to perform control to receiv e environment data collaboratively transmitted by two or more user equipments, in the collaborative transmission, one user equipment forwarding environment data received from another user equipment using a proximity-based service communication (e.g. figure 1, paragraph 80, “image data…and optionally the current distance, may be stored locally on mobile device…or may be transmitted by mobile device 102 for storage and/or processing on one or more application server 104…client device 110…”, paragraph 53, network 112 can be Local area networks). 
For claim 23, Knodt et al teach perform control to report to the control node, or to broadcast to another user equipment, a message indicating a predetermined event (e.g. figure 1, paragraph 62: Applications 126 may provide various functionalities includes social media application, navigation applications, telephony, email and messaging applications, and web service application). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-8, 10-11, 14 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Knodt et al, as applied to claims 1-6, 15, 18-20, 22-24 above, and further in view of Tan (US 9,110,988). 
For claim 7, Knodt et al do not further disclose performing clustering on the environment data acquired by the one or more user equipments, and recognizing environment data clustered into a same group as being associated with a same scenario. Tan teach performing clustering on the environment data acquired by the one or more user equipments, and recognizing environment data clustered into a same group as being associated with a same scenario (e.g. abstract, figure 1, step 108, column 5, lines 32-35, using video metadata, such as timing information, location information, to group videos of the same event together). It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Tan into the teaching of Knodt et al to assist users to see an event from another angle or to help users to view an event in higher quality (e.g. Tan, column 1, lines 10-30) to improve convenience for user. 
For claim 8, Knodt et al do not further disclose the recognition comprises: recognizing environment data associated with a same scenario based on acquisition time and/or acquisition position of environment data. Tan teaches the recognition comprises: recognizing environment data associated with a same scenario based on acquisition time and/or acquisition position of environment data (e.g. abstract, figure 1, step 108, column 5, lines 32-35, using video metadata, such as timing information, location information, to group videos of the same event together). It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Tan into the teaching of Knodt et al to assist users to see an event from another angle or to help users to view an event in higher quality (e.g. Tan, column 1, lines 10-30) to improve convenience for user.
For claim 10, Knodt et al do not further disclose perform a fusion on the scenario environment data recognized as being associated with the same scenario. Tan teaches a fusion on the scenario environment data recognized as being associated with the same scenario (e.g. abstract, figure 1, step 108, column 5, lines 32-35, using video metadata, such as timing information, location information, to group videos of the same event together). It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Tan into the teaching of Knodt et al to assist users to see an event from another angle or to help users to view an event in higher quality (e.g. Tan, column 1, lines 10-30) to improve convenience for user.
For claim 11, Knodt et al do not teach select, based on data quality, candidate data from the scenario environment data associated with the same scenario; and -25 -Attorney Docket No. 10705US02CON perform the fusion using the selected candidate data. Tan teaches select, based on data quality, candidate data from the scenario environment data associated with the same scenario; and -25 -Attorney Docket No. 10705US02CON perform the fusion using the selected candidate data (e.g. column 4, lines 36-40, “switch views to a live feed captured from another angle or of higher quality”). It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Tan into the teaching of Knodt et al to assist users to see an event from another angle or to help users to view an event in higher quality (e.g. Tan, column 1, lines 10-30) to improve convenience for user.
For claim 21, Knodt et al do not further disclose indicate, to the control node, whether the environment - 27 -Attorney Docket No. 10705US02CON data is to participate in a fusion. Tan teaches indicate, to the control node, whether the environment - 27 -Attorney Docket No. 10705US02CON data is to participate in a fusion (e.g. column 4, lines 29-35, “…the viewer can be provided with the opportunity to view multiple videos that have been determined to depict the same event”). It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Tan into the teaching of Knodt et al to assist users to see an event from another angle or to help users to view an event in higher quality (e.g. Tan, column 1, lines 10-30) to improve convenience for user.
For claim 14, Knodt et al do not teach perform control to provide a user equipment with an access to the fused environment data. Tan teaches control to provide a user equipment with an access to the fused environment data (e.g. abstract, figure 1, step 108, column 5, lines 32-35, using video metadata, such as timing information, location information, to group videos of the same event together). It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Tan into the teaching of Knodt et al to assist users to see an event from another angle or to help users to view an event in higher quality (e.g. Tan, column 1, lines 10-30) to improve convenience for user.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Knodt et al and Tan as applied to claims 1-6, 18-20,  23-24, 7-8, 10-11, 14 and 21-22 above, and further in view of Kozloski et al (US 2018/0286099).  
For claim 12, Knodt et al and Tan do not further disclose generating, based on image data recognized as being associated with a same scenario, a three-dimensional image or a panoramic image of the scenario; generating, based on video data recognized as being associated with a same scenario, panoramic video or stereoscopic video of the scenario: or generating, based on environment data recognized as being associated with a same 10scenario, virtual reality data or augmented reality data of the scenario. Kozloski et al teach generating, based on image data recognized as being associated with a same scenario, a three-dimensional image or a panoramic image of the scenario; generating, based on video data recognized as being associated with a same scenario, panoramic video or stereoscopic video of the scenario: or generating, based on environment data recognized as being associated with a same 10scenario, virtual reality data or augmented reality data of the scenario (e.g. abstract, figure 4, steps 420 and 430, paragraph 72: “…the virtual reality system 100 plays the same scene of a selected event for which the animation sequence is generated…”). It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Kozloski et al into the teaching of Knodt et al and Tan to allow user to experience virtual reality and facilitates the user to a degree of realism for the VR representation (e.g. paragraph 89, Kozloski et al) to improve user’s experience of the content. 

Claims 13 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Knodt et al and Tan as applied to claims 1-6, 18-20, 23-24, 7-8, 10-11, 14 and 21-22 above, and further in view of Wyatt et al (US 8413206). 
For claim 13, Knodt et al and Tan do not further disclose giving a reward to a user. Wyatt et al teach giving a reward to a user (e.g. column 15, line 50-56: “e.g. award of virtual currency…”). It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Wyatt et al into the teaching of Knodt et al and Tan to award user to encourage user to participate in feedback, vote and to submit responses (e.g. Wyatt et al, column 15, lines 32-33) to better promote human interaction (e.g. Wyatt et al, column 1, lines 15-27). 
For claim 17, Knodt et al and Tan do not further disclose reward comprises virtual currency. Wyatt et al teach reward comprises virtual currency (e.g. column 15, line 50-56: “e.g. award of virtual currency…”). It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Wyatt et al into the teaching of Knodt et al and Tan to award user to encourage user to participate in feedback, vote and to submit responses (e.g. Wyatt et al, column 15, lines 32-33) to better promote human interaction (e.g. Wyatt et al, column 1, lines 15-27).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Knodt et al, as applied to claims 1-6, 15, 18-20, 22- 24 above, and further in view of Wyatt et al (US 8413206). 
For claim 16, Knodt et al do not further disclose giving a reward to a user. Wyatt et al teach giving a reward to a user (e.g. column 15, line 50-56: “e.g. award of virtual currency…”). It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Wyatt et al into the teaching of Knodt et al to award user to encourage user to participate in feedback, vote and to submit responses (e.g. Wyatt et al, column 15, lines 32-33) to better promote human interaction (e.g. Wyatt et al, column 1, lines 15-27). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAQUAN ZHAO whose telephone number is (571)270-1119 or email daquan.zhao1@uspto.gov.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tran Thai Q, can be reached on (571)272-7382.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAQUAN ZHAO/Primary Examiner, Art Unit 2484